Citation Nr: 1638744	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for an anxiety disorder not otherwise specified (NOS).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include combat service in the Republic of Vietnam.  He died in April 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2014, the Board denied entitlement to an initial rating in excess of 30 percent for an anxiety disorder NOS, and service connection to bilateral hearing loss and tinnitus.  The Veteran appealed these denied claims. 

In March 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand finding that the Board erred insofar as it failed to provide adequate reasons and bases for its finding that the Veteran's anxiety disorder not otherwise specified did not meet the criteria for an initial rating in excess of 30 percent.  Specifically, the joint motion stated that the Board did not discuss the September 2009 VA psychiatric treatment report, which noted that the Veteran had been unable to hold jobs for more than a few weeks or months and often came into oppositions with coworkers and superiors.  The September 2009 VA examination report also noted that the Veteran could not tolerate crowded places and social situations.  The joint motion also stated that he Board did not adequately discuss the November 2009 statement by the appellant, in which she stated that the Veteran had outbursts of anger and was unable to socialize or maintain any kind of friendships.  

In addition, the joint motion stated that the Board failed to provide adequate reasons and bases regarding the adequacy of the June 2010 VA examination report.  The joint motion noted that the VA examiner failed to consider that the Veteran's separation examination did not include hearing measurements at 3000 Hertz or for any frequency higher than 4000 Hertz, and the Board failed to consider this evidence in its analysis of the report.  Finally, the Court found that the claim for entitlement to service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim.  Therefore, the Court vacated the Board's decisions denying entitlement to an initial rating in excess of 30 percent for an anxiety disorder not otherwise specified and service connection for bilateral hearing loss and tinnitus, and remanded the matters to the Board.


FINDINGS OF FACT

1. The Veteran's anxiety disorder not otherwise specified was manifested by not more than occupational and social impairment with reduced reliability and productivity.

2. The Veteran experienced acoustic trauma during service.

3. The weight of the evidence was at least in relative equipoise as to whether the Veteran's bilateral hearing loss was etiologically related to service.

4. The weight of the evidence was at least in relative as to whether the Veteran's tinnitus was etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, and no higher, for an anxiety disorder not otherwise specified were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2016).

2. Resolving reasonable doubt a bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.   Resolving reasonable doubt tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the claim of entitlement to an increased rating for an anxiety disorder not otherwise specified, because that claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

As to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the RO notified the Veteran in an October 2009 letter of the evidence needed to substantiate these claims. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  The Veteran was given a VA examination in January 2010.

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations

With respect to all claims the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the United States Court of Appeals for Veterans Claims discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Increased Rating 

The Veteran was in receipt of an initial rating of 30 percent for an anxiety disorder not otherwise specified.  This disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Effective August 4, 2014, VA amended the Rating Schedule to remove outdated references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  These provisions do not, however, apply to claims that were certified for appeal to the Board or which were pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified in October 2011; therefore, the claim is governed by DSM-IV.  

A score under the global assessment of functioning scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  An assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  Id. at 267. A global assessment of functioning score, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in the light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

Global assessment of functioning scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

A May 2008 VA evaluation indicated that the Veteran's mood and affect were somewhat anxious.  He reported panic attacks, nightmares, and sleep impairment.  The Veteran indicated that he had a close relationship with his brother, and that he had been self-employed for 15 years.  The Veteran's wife indicated that he was angry and argumentative.  He stated that he was afraid of everything around him.

A June 2009 VA treatment note indicated that the Veteran reported hyperirritability, hypervigilance with an exaggerated startle response, and daily anxiety and apprehensiveness that he was in danger from unknown sources and may be attacked.  He described insomnia, vivid memories, nightmares, and flashbacks.  He also claimed that he had choked and hit his wife while sleeping, and that he awakened during the events either frightened or distraught at his actions or unaware of them.  The Veteran reportedly refused to accept that he had so behaved.  The Veteran also reported feeling emotionally numb, difficulty concentrating, memory impairment, being easily angered, and having anger that was out of proportion to the triggering event.  He claimed that he could not tolerate crowded places, social situations, loud noises, and that he avoided shopping and enclosed public places.  His symptoms reportedly had interfered with his marriage, as well as his relationships with his children and other family members.  

Mental status examination revealed that the Veteran appeared to have some difficulty understanding some questions.  He was alert and oriented, and without suicidal or homicidal ideation.  The Veteran reported suffering from nightmares, anger, a quick temper, and interpersonal difficulties.  He described drinking two to three mixed drinks per day, with each drink containing about four ounces of liquor.  

A July 2009 VA treatment note stated that the Veteran had an anxious mood, congruent affect, and somewhat defensive interpersonal stance.  He reported working five days a week in his own retail/wholesale produce business, but indicated that he did not like being around a lot of people.  He described consuming two to three mixed drinks per day, with each drink containing about four ounces of liquor.  This was described as a sharp decrease from his previous alcohol consumption level of at least a fifth per day.

A September 2009 VA treatment note indicated that the Veteran reported drinking four to six drinks of scotch daily.  He reported only feeling safe with guns around him, he admitted to severe social discomfort, and expressed a desire to live in a solitary way.  The VA examiner noted that the Veteran had a history of being unable to hold jobs for more than a few weeks or months and often came into opposition with coworkers and superiors.  The treating psychiatrist assigned a global assessment of functioning score of 50.

In November 2009, the appellant stated that the Veteran was increasingly anxious and anger.  She stated that he awoke from nightmares and that he would scream in his sleep.  She reported that he drank every night to the point he could not talk or walk.  She stated that the Veteran had outbursts of anger, wrenching his hands and that he had threatened to kill someone.  He reportedly did not trust anyone, and acted as if everyone was out to get him.  The appellant stated that the Veteran could not sit with anyone behind him when in restaurants, and that he was paranoid about security, locking doors and sleeping with his gun beside the bed.  She said that the presence of family made him anxious, so that he soon escaped to a room by himself.  She reported that he was unable to socialize or maintain any kind of friendships.

In November 2009, the Veteran stated that he was a loner, that he did not like to be around others, and that he would isolate himself for days.  He reported having nightmares and intrusive thoughts about traumatic events in Vietnam.  He described avoiding events, places, or certain noises to keep from being reminded of his traumatic experiences.

A January 2010 VA treatment note indicated that the Veteran reported cutting down on his drinking.  His affect was pleasant and upbeat.

The Veteran was afforded a VA examination in January 2010.  His symptoms included a mild, chronic depressed mood, with no evidence of mania or hypomania.  He reported a long history of alcohol abuse, dating back to his time in service.  The VA examiner reported that the Veteran had been married to his fourth wife for 20 years, and he described it as a good marriage.  He reported having three adult children from his first marriage, but he did not have contact with them.  He reported having two friends.  His leisure activities included drinking, doing chores around the house, yardwork, and traveling.  The Veteran reported drinking at least six ounces of scotch every day, and that his wife was concerned about his drinking.  The Veteran reported having been in 15 to 20 bar fights, most recently in the mid-1980s.

Mental status examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, and he was friendly toward the examiner.  His affect was constricted and mood anxious.  He was oriented to person, time, and place.  No delusions were noted, and thought process was unremarkable.  Judgment was good, his memory was normal, and the Veteran partially understood that he had a problem.  Sleep was impaired, with recurrent distressing dreams.  There were no indications of hallucinations or inappropriate behavior. The Veteran reported having panic attacks approximately two to three times per month, but he had no suicidal or homicidal thoughts or ideation.  His impulse control was judged to be fair, but the examiner noted the Veteran's prior history of violence.  The VA examiner stated that the Veteran had no problems with activities of daily living.  

The VA examiner noted that the Veteran exhibited avoidance behaviors, difficulty concentrating, hypervigilance, an exaggerated startle response, and significant distress or impairment in social and occupational function.  The Veteran reported occasional intrusive memories, nightmares, detachment from friends, drinking, mild irritability, impaired concentration, and a mildly exaggerated startle response.  The Veteran was self-employed for seventeen years.  A global assessment of functioning score of 60 was assigned.

An April 2010 VA treatment note indicated that the Veteran was sleeping well.  His affect was quiet and sullen at times.  

A July 2010 VA treatment note indicated that the Veteran denied significant anxiety, depression, and insomnia.  His affect was neutral in amplitude.  A global assessment of functioning score of 65 was assigned.

A January 2011 VA treatment note indicated that the Veteran had not experienced any reduction in anxiety.  He continued to experience irritability and intolerance of social situations.  He reported avoiding everyone now.  He complained of insomnia, achieving only about four hours of sleep per night.  His affect was neutral in amplitude.  A global assessment of functioning score of 58 was assigned.

A July 2011 VA treatment note indicated that his symptoms were unchanged.  He described significant anxiety in many situations including crowded places, shopping, social situations, and noisy environments.  His mood was distant, but cooperative.  His affect was neutral in amplitude.  A global assessment of functioning score of 58 was assigned.

The evidence reflects that the Veteran had symptoms listed in the criteria for the 10, 30, 50 and 70 percent ratings, including flattened affect, frequent panic attacks, hypervigilance, disturbances of motivation and mood, irritability, impaired impulse control, hypervigilance, anxiety, suspiciousness, and chronic sleep impairment.  However, the preponderance of the evidence showed that the Veteran's symptoms warranted a 50 percent rating, and such a rating is assigned for the entire appellate term prior his death.  

The Veteran's symptoms did not, however, more nearly approximated the criteria for a 70 percent rating or higher and the evidence was not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  There was no evidence of suicidal ideation; illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; disorientation to space, time, or place; neglect of personal appearance and hygiene; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; or significant memory loss.  

While the evidence indicated that the Veteran had some occupational impairment, this was outweighed by the evidence indicating that he was able to maintain a business for more than 15 years before retiring.  The Board notes that the appellant stated in November 2009 that the Veteran was unable to establish and maintain effective relationships, however, the Veteran was married to the appellant for many years and was self-employed in a retail/wholesale business for more than seventeen years.  This evidence indicates that the Veteran's social and occupational impairment did not rise to the level of an inability to establish and maintain effective relationships.  Because the weight of the evidence indicates that neither the symptoms nor the overall impairment caused by the Veteran's anxiety disorder not otherwise specified more nearly approximated the criteria for a 70 percent rating, an initial rating higher than 50 percent was not warranted.

Therefore, after resolving reasonable doubt, the Board assigns an initial disability rating of 50 percent for an anxiety disorder not otherwise specified.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's anxiety disorder not otherwise specified were fully contemplated by the applicable rating criteria.  The rating criteria found in Diagnostic Code 9411 are very broad and contemplated the Veteran's symptoms of  panic attacks, irritability, hypervigilance, disturbances of motivation and mood, impaired impulse control, hypervigilance, anxiety, suspiciousness, and chronic sleep impairment.  Because the Veteran's symptoms were contemplated by the rating criteria, referral is not in order.

The evidence of record does not suggest any combined effect or collective impact of multiple service-connected disabilities that created such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's anxiety disorder not otherwise specified.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) were not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran, nor the appellant suggests unemployability due to his service-connected disabilities alone. Therefore, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not considered part of the present appeal.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss and tinnitus are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  Id.

Bilateral Hearing Loss - Analysis

It is contended that service connection is warranted for bilateral hearing loss. Specifically, the Veteran contended that he experienced hearing impairment as the result of exposure to acoustic trauma during combat operations in Vietnam.  

On the authorized audiological evaluation in November 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
15 (25)
10 (15)
LEFT
15 (30)
5 (15)
15 (25)
15 (25)
20 (25)

[The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.]

On the authorized audiological evaluation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
--
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
--
-5 (5)

On the authorized audiological evaluation in January 2010, pure tone thresholds recorded in ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
65
60
LEFT
15
15
50
50
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The VA examiner noted that the Veteran reported noticeable bilateral hearing loss for 18 years or so.  Military noise exposure included rifles, grenades, mortars, and artillery, all without hearing protection.  No civilian noise exposure was reported. The VA examiner diagnosed bilateral sensorineural hearing loss.  Significantly, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military acoustic trauma. He stated that the bilateral hearing loss was more likely due to other etiologies such as aging, hypertension, and the use of potentially ototoxic medications.  He stated that it would be speculative to allocate a degree of his current hearing loss to each of these etiologies.  The VA examiner noted that there was no scientific support for delayed onset of bilateral hearing loss, and that the Veteran's hearing was within normal limits at separation and that he reported the onset of hearing loss as being well after military service.  The VA examiner did not address that the Veteran's separation examination did not include any hearing measurements at 3000 Hz or for any frequency higher than 4000 Hz.  Therefore, the Board finds that this VA examination report is inadequate as to the etiology opinion.

On the private audiological evaluation in September 2011, pure tone thresholds recorded in ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
65
LEFT
10
15
55
60
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.  However, it is unclear whether the speech recognition testing used the Maryland CNC word list.  The private audiologist opined that it is more likely than not that the Veteran's bilateral hearing loss is due to his military related intense noise exposure.  The audiologist gave a detailed description of the Veteran's noise exposure during service.  She stated that the degree and pattern of the Veteran's hearing loss is associated with intense noise exposure.  The Board finds that this private examination is adequate as to the nexus opinion and pure tone thresholds, despite not including Maryland CNC results.  The Board notes that the pure tone thresholds from this evaluation are consistent with the pure tone thresholds in the January 2010 VA examination report.

After a review of all of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss was related to service.  The Board finds that the medical opinion from the private audiologist was the most probative evidence of record.  This opinion included a detailed and accurate description of the Veteran's acoustic trauma during service and an adequate rationale for the conclusion. For these reasons, the criteria for service connection for a bilateral hearing loss have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus - Analysis

The Veteran contended that service connection is warranted for tinnitus. Specifically, the Veteran contended that experienced tinnitus as the result of exposure to acoustic trauma during combat operations in Vietnam.  

As noted, the Veteran was afforded a VA examination in January 2010.  The examiner noted that tinnitus began about "18 years or so ago."  Notably, the 
examiner also stated that tinnitus was as likely as not a symptom associated with the bilateral hearing loss.  The examiner opined that tinnitus was less likely than not caused by or a result of military noise exposure, and was more likely due to other etiologies such as aging, high blood pressure, caffeine, nicotine, alcohol, and the use of potentially  ototoxic medications to treat the Veteran's hypertension.

In November 2009, the Veteran stated that the ringing in his ears began almost immediately after his first combat engagement in Vietnam, and had continued to get worse.

The Veteran was competent to report that he had tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the Veteran's consistent reports of ringing in his ears, the Board finds that the Veteran had tinnitus.

The Veteran's statements regarding the onset of his tinnitus were inconsistent.  His November 2009 statement indicated that tinnitus manifested during service, but the January 2010 VA examination report suggested that tinnitus began about 18 years prior.  Significantly, however, the Board finds that the evidence was in relative equipoise as to the etiology of the disorder.  Indeed, the January 2010 examiner opined that tinnitus was as likely as not a symptom associated with the bilateral hearing loss.  Given that service connection has been granted for a bilateral hearing loss, the Board finds that tinnitus manifested in service.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a).  For these reasons, the Board finds that the criteria for service connection for tinnitus were met.


ORDER

Entitlement to an initial 50 percent rating for an anxiety disorder not otherwise specified, and no higher, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


